Citation Nr: 0635449	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  04-32 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to an effective date earlier 
than February 28, 1997, for the grant of service connection 
for post-traumatic stress disorder (PTSD) and a total 
disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The appellant had active duty service from April 1968 to 
October 1969, including combat service in Vietnam.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

A November 1997 rating decision granted service connection 
for PTSD, effective from February 28, 1997, based on new and 
material evidence.  This was followed by a November 1998 
rating decision, which granted TDIU effective from February 
28, 1997.

In a decision issued in August 2000 the Board denied the 
veteran's appeal for an effective date earlier than February 
28, 1997, for the grant of service connection for PTSD and 
for entitlement to TDIU, to include based on clear and 
unmistakable error (CUE) in a February 1992 rating decision.

The only issue currently developed and certified on appeal is 
whether new and material evidence has been presented to 
reopen a claim for an effective date earlier than February 
28, 1997, for service connection for PTSD and TDIU.

However, in a statement dated in September 2003, the veteran 
and his wife seemed to assert CUE not only in the February 
1992 rating decision, but also in a July 1986 rating decision 
which denied service connection for a "nervous condition," 
and in the August 2000 Board decision.  In a statement dated 
in July 2005, the veteran's representative also seemed to 
assert CUE in the August 2000 Board decision.

The RO should contact the veteran and ask him to clarify his 
intentions as to whether he is alleging CUE in the RO 
decisions of July 1986 and/or February 1992 and/or the August 
2000 Board decision.  If the veteran desires to pursue a 
claim of CUE as to the August 2000 Board decision, he should 
submit his motion directly to the Board at the following 
address:  Director, Management and Administration (01E), 
Board of Veterans' Appeals, 810 Vermont Avenue, NW., 
Washington, DC 20420.  See 38 C.F.R. §§ 20.1404.


FINDINGS OF FACT

1.  In August 2000 the Board issued a decision denying the 
veteran's claim for an effective date earlier than February 
28, 1997, for the grant of service connection for PTSD and 
TDIU. 

2.  No timely appeal from the August 2000 Board decision was 
filed.


CONCLUSIONS OF LAW

1.  The Board's August 2000 decision, which determined that 
the correct effective date for the grant of service 
connection for PTSD and entitlement to TDIU was February 28, 
1997, is final.  38 U.S.C.A. § 7104(b) (West  2002); 
38 C.F.R. § 20.1100 (2006).  

2.  Even if the veteran presents new and material evidence to 
reopen his claim for an earlier effective date for the grant 
of service connection for PTSD and entitlement to TDIU, he 
would have no legal entitlement to an effective date earlier 
than February 28, 1997, for an award of PTSD or TDIU.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2006); Lapier 
v. Brown, 5 Vet. App. 215 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria.  The effective date of an evaluation and 
award of pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400 (2006); see Crawford v. Brown, 5 Vet. App. 33, 35 
(1993); see also Spencer v. Brown, 4 Vet. App. 283, 293 
(1993), aff'd, 17 F.3d 368 (Fed Cir.), cert. denied, 513 U.S. 
810, 130 L. Ed. 2d 19, 115 S. Ct. 61 (1994).

When presented with a request to reopen a previously finally 
denied claim, VA must determine if new and material evidence 
has been submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156.  


Facts & Analysis.  In August 2000 the Board issued a decision 
denying the veteran's request for an effective date earlier 
than February 28, 1997, for service connection for PTSD and 
TDIU.  That decision is final.  Nevertheless, applicable law 
provides that a claim which is the subject of a prior final 
decision may be reopened upon presentation of new and 
material evidence.  See 38 U.S.C.A. § 5108.

A review of the veteran's written statements shows that he 
essentially argues that a claim for PTSD filed in October 
1991 was mishandled, and that the correct effective date for 
service connection for PTSD and TDIU should consequently be 
the date of the 1991 claim.

In most cases, the Board must determine if new and material 
evidence has been submitted.  See 38 U.S.C.A. § 5108.  
However, the Board notes the Court's reasoning in Lapier v. 
Brown, to wit:

The sole issue on appeal is whether the 
veteran is entitled to an earlier effective 
date for a 100% rating for schizophrenia.  
This claim was denied by a prior final BVA 
decision in March 1989.  Although the 
Secretary is required under 38 U.S.C.A. § 
5108 (West 1991) to reopen claims that the 
BVA has previously and finally denied when 
"new and material evidence" is presented, 
in this case such a reopening could not 
result in an earlier effective date because 
an award granted on a reopened claim may not 
be made effective prior to the date of 
receipt of the reopened claim.  38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. § 
3.400(q)(1)(ii) (1992).

Lapier v. Brown, 5 Vet. App. 215, 216-217 (1993); see also 
Leonard v. Principi, 17 Vet. App. 447, 451 (2004) (it is well 
established that the effective date for an award based on a 
claim to reopen is the date of the claim to reopen).

Applying the Court's logic in Lapier to the instant case, the 
Board finds that there can be no legal basis for an effective 
date earlier than February 28, 1997, based upon a reopened 
claim filed after the Board's August 2000 decision.  
Consequently, the Board finds that, as a matter of law, the 
veteran is not entitled to an effective date earlier than 
February 28, 1997, for the grant of service connection for 
PTSD and for the grant of TDIU based upon a reopened claim.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994)(where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of 
absence of legal merit or the lack of entitlement under the 
law). 

As the law is dispositive of the instant case, the benefit of 
the doubt rule is not for application.  The Board 
acknowledges that it is deciding the present appeal on a 
different legal basis than that provided by the RO.  However, 
the Board finds that as the law and not the evidence is 
dispositive of the instant case, the veteran is not 
prejudiced by this action.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); see also Meyer v. Brown, 9 Vet. App. 425, 432 
(1996).





	(CONTINUED ON NEXT PAGE)


ORDER

An effective date earlier than February 28, 1997, for the 
grant of service connection for PTSD and for the grant of 
TDIU is denied.


____________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


